Title: From Thomas Jefferson to C. W. F. Dumas, 30 September 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris Sep. 30. 1788.
          
          Mine of the 1st. inst. acknoleged your several favors down to the 14th. of Aug. I have now to add those of Aug. 28. Sep. 11. 12. 16. and 26. The dispatches they inclosed for Mr. Jay have  been duly forwarded, except the last which shall go in a few days. Notwithstanding the orders you were so kind as to undertake to give in your’s of the 11th. inst. and which I am sure you have given, the gazette of Leyden continues to come by post to Count Diodati and myself. He complains of this. Doubtless it has been from inadvertence in Mr. Luzac’s office, and therefore I will ask you to repeat the countermand.
          With respect to your affair, I think you have done exactly what was right. It remains for Congress to supply formalities and to expose themselves no longer to so unfriendly a procedure on the part of an ally.
          I have no intelligence from America later than the 12th. of Aug. It was not then known what North Carolina had done: but it was not doubted. The new legislature was to be convened in March. It was proposed to proceed immediately to the necessary measures for making those amendments to the new Constitution which the states had generally desired. New York had written a circular letter to this effect. I have the honor to be with sincere respects to your family & much esteem to yourself Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        